Title: From Benjamin Franklin to Jane Mecom, 14 July 1759
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
London, July 14. 1759
I received your kind Letter of Jany. 31. You are very good in not resenting some Part of my Letter of September 16. which I confess was a little rude; but you fatfolks can’t bear Malice.
Our Cousin Fisher and her Husband are both dead since I saw them. She surviv’d him but a few Days. What she had in her Disposal was but little; and it was divided into 7 equal Shares, among seven of us who were her Relations in equal Degree, viz. three here in England 1. Mrs. Ann Farrow Daughter of our Uncle John Franklin; 2. Mrs. Eleanor Morris, Daughter of our Aunt Hannah: 3. My self. And four in America, viz. 1. Cousin Samuel Franklin. 2. Sister Dowse. 3. Brother Peter. 4. Yourself. Each Share was just £11 8s. 4d. Sterling. I divided what came to me equally between Mrs. Farrow and Mrs. Morris, the two Cousins here, they being ancient Women and poor. The four American Shares are paid into my Hands for the Parties, and I desire you would let me know what will be most agreable to have it sent in. I would have you also visit Sister Dowse, and read her this Letter, and help her to contrive what I shall send hers in. I can now only add, that I am, Your ever Affectionate Brother
B Franklin
